DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims Status
Claims 7-10 and 13 have been amended.
Claims 14-26 were newly added.
Claims 7-26 are pending and rejected.
Response to Arguments
35 USC 112(b) rejection
Applicant's amendments, filed 8/19/2021, render the rejections to claims 7-13 moot.  As such, the rejection has been withdrawn.

Double Patenting rejection
Applicant's amendments, filed 8/19/2021, change the scope of the pending double patenting rejection.  As such, the rejection has been updated and reiterated below.

35 USC 103 Rejection
Applicant’s amended claim 7 now requires “provide the user device with a service based on the recognized one or more non-encoded design elements”.  This amended languages changes the scope of the claimed invention and has resulted in a new rejection under 35 USC 103.  The rejection has been presented below.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of Patent No. 9,911,152 and claims 1-5 of Patent No. 10,395,305.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the elements recited in the claims of the present application are obvious variations of the elements recited in the claims of Patent No. 9,911,152 and 10,395,305.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, 12, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sunkada (U.S. Pre-Grant Publication No. 2011/0270697), in view of Amsalem (U.S. Pre-Grant Publication No. 2014/0074664).

Regarding claim 7, Sunkada teaches a system comprising:
an environmental element capturable in one or more images captured by a user device associated with service-associated visual information (para [0023], product data management facility configured to store product data, product data including product image data; para [0016], wherein an image of a product is a non-encoded design; Fig. 6); and 
a server configured to store the service-associated visual information, to receive the one or more images including the one or more non-encoded design elements from the user device (para [0022], system receiving image data representative of a captured image), to perform visual recognition of the one or more non-encoded design elements (para [0029], image matching facility configured to analyze images and determine whether the images match; para [0029], based in part on an image associated with a product), and to provide the user device with a service based on the recognized one or more non-encoded design elements (Fig. 5, element 508-512; para [0060]-[0063], directly providing the services of generating a product search request, searching a repository of product data and/or product image data, and receiving product search results data associated with the product search request; para [0050]-[0054], wherein the product search request is generated in response to the user selection of an image to be used as a search parameter).

However, although Sunkada teaches multiple products associated with multiple product images (para [0016]), Sunkada does not explicitly teach an environmental element configured to display one or more non-encoded design elements.  
Amsalem teaches an environmental element configured to display one or more non-encoded design elements (para [0059]-[0061], data may be related to one or a plurality of samples of products and/or one or a plurality of products that may appear in media content; para [0071], [0072], [0078], [0079], [0133], [0140]).  
One of ordinary skill in the art would have recognized that applying the known technique of Amsalem to Sunkada would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Amsalem to the teaching of Sunkada would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying the noted limitation of Amsalem to Sunkada would have been recognized by one of ordinary skill in the art as resulting in an improved system that would vertically integrate content producers, retailers and web-based consumer commercial portals to commodify elements of media content (para [0004]).

Regarding claim 12, Sunkada and Amsalem teach the above system of claim 7.  Sunkada also teaches wherein the server is configured to receive a location of the user device from the user device, and wherein the service is associated with the location of the user device (para [0058], access device may be equipped with Global Positioning System or other location detecting capabilities; para [0025], search based on parameters including location data representative of a geographic location or area).

Regarding claim 13, Sunkada and Amsalem teach the above system of claim 7.  Sunkada also teaches further comprising the user device configured to capture the one or more images including the one or more non-encoded design elements and to send the one or more images to the server (para [0022], system receiving image data representative of a captured image).

Regarding claim 16, Sunkada and Amsalem teach the above system of claim 7.  Amsalem also teaches wherein the environmental element comprises a movie, a commercial, or a television show, and the one or more images including the one or more non-encoded design elements are captured from a video of a portion of the movie, the commercial, or the television show (para [0133], buyer uses a Smartphone to capture an image of a movie poster or a QR code or an advertisement associated with media content or a movie theatre).


Claims 9, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sunkada, in view of Amsalem, and in view of Applefeld (U.S. Patent No. 8,606,645).

Regarding claim 9, Sunkada and Amsalem teach the above system of claim 7.  However, Sunkada and Amsalem do not explicitly teach wherein providing the service comprises providing a reference to an electronic store, a social network, or a video streaming network.
Applefeld teaches wherein providing the service comprises providing a reference to an electronic store, a social network, or a video streaming network (col 8, ln 28-33, module may present the user with a website from which the user may purchase the retail product; col 14, ln 4-7, action related to the retail product may include communicating with a social networking server; col 7, ln 55-58, module may communicate with content server to retrieve multimedia video).
One of ordinary skill in the art would have recognized that applying the known technique of Applefeld to Sunkada and Amsalem would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Applefeld to the teachings of Sunkada and Amsalem would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying the noted limitation of Applefeld to Sunkada and Amsalem would have been recognized by one of ordinary skill in the art as resulting in an improved system that would facilitate a transaction such as a purchase, sale, lease, rental or reservation related to a retail product associated with the background image (Applefeld, col 2, ln 9-14).

Regarding claim 11, Sunkada and Amsalem teach the above system of claim 7.  However, Sunkada and Amsalem do not explicitly teach wherein the environmental element is a marketing element.
Applefeld teaches wherein the environmental element is a marketing element (col 6, ln 32-35; wherein background image may contain an image of a billboard).
The combination would have been obvious for at least the reasons set forth above.

Regarding claim 19, Sunkada and Amsalem teach the above system of claim 7.  However, Sunkada and Amsalem do not explicitly teach wherein providing the service comprises providing a reference configured to allow a user of the user device to purchase a product or service using a credit card, a virtual currency, social networking points, a simple message service (SMS) text payment, an online payment system, or a carrier bill.
Applefeld teaches wherein providing the service comprises providing a reference configured to allow a user of the user device to purchase a product or service using a credit card, a virtual currency, social networking points, a simple message service (SMS) text payment, an online payment system, or a carrier bill (col 14, ln 37-42; Fig. 6).
The combination would have been obvious for at least the reasons set forth above.


Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sunkada, in view of Amsalem, and in view of Ganesh et al. (U.S. Pre-Grant Publication No. 2012/0259744), hereinafter Ganesh.

Regarding claim 10, Sunkada and Amsalem teach the above system of claim 7. However, Sunkada and Amsalem do not explicitly teach wherein the service is a video streaming network and an augmented reality application.
Ganesh teaches wherein the service is a video streaming network and an augmented reality application (Fig. 1; para [0012], based on information captured by the digital device, information regarding 
One of ordinary skill in the art would have recognized that applying the known technique of Ganesh to Sunkada and Amsalem would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ganesh to the teachings of Sunkada and Amsalem would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying the noted limitation of Ganesh to Sunkada and Amsalem would have been recognized by one of ordinary skill in the art as resulting in an improved system that would facilitate an immersive user experience provided by augmented reality with social shopping (Ganesh, para [0003]).

Regarding claim 18, Sunkada and Amsalem teach the above system of claim 7. However, Sunkada and Amsalem do not explicitly teach wherein providing the service comprises providing a reference configured to allow a user of the user device to order tickets, register or claim rewards from a rewards program, pre-order a movie, stream audiovisual content, find out more information about a movie or an additional service, purchase an electronic copy of content, or purchase a physical product..
Ganesh teaches wherein providing the service comprises providing a reference configured to allow a user of the user device to order tickets, register or claim rewards from a rewards program, pre-order a movie, stream audiovisual content, find out more information about a movie or an additional service, purchase an electronic copy of content, or purchase a physical product (Fig. 1; para [0012], based on information captured by the digital device, information regarding the retail product in augmented reality form is fetched from the application database and displayed on to the output screen; para [0013], the augmented information can also be a video clip; para [0014], plurality of databases can include YouTube, wherein YouTube is a video streaming network).
The combination would have been obvious for at least the reasons set forth above.


Claims 20 and 22-26 recite similar subject matter to the above claims and therefore are rejected on similar grounds.

Allowable Subject Matter
Claims 8, 14, 17 and 21 are objected to as being dependent upon rejected base claim 7, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684